Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
Claim 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because ‘use’ claims do not purport to claim a process, machine, manufacture, or composition of matter.  There are no actual method steps set forth in the clams.  Words such as ‘can be’  or ‘serves’ are not actual steps but inherent structural capabilities of the medical device.
A portion of MPEP 2173.05(q) is set forth below:
"Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 "). In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process: "The use of a high carbon austenitic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding friction." In Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966), the district court held the following claim was definite, but that it was not a proper process claim under 35 U.S.C. 101: "The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sulfonic acid."

Claim Rejections - 35 USC § 112
Claims 5-8,10,11,12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, the ‘fixation media’ lacks clear antecedent basis.
In claim 10, ‘the electrodes’  lacks antecedent basis.
In claims 12-15, as mentioned supra, there are no method steps positively set forth.  Thus, the scope the claim is unclear. A portion of MPEP 2173.05(q) is set forth below:
Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).

Claim Rejections - 35 USC § 103
Claim 1,9,12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over and Bergethon et al (2009/0062685) Benni (2010/0105998).

1. (Original) Medical device to obtain and characterize the hemodynamic response of the spinal cord (to obtain a response of the spinal cord is considered to be intended use, not a structural limitation) to the presence of suprasensory stimuli wherein the medical device comprises: a. a stimulation module; (110,figure 1) b. a spectroscopic recording module which comprises a carrier band with at least one optode; (see at least figure 2b which shows a band and at least one optode; further at least figures 1,2 of Benni shows bands 10.) and c. a signal processing and presentation control module. (although Bergethon teaches a tissue spectrometer, Benni is used to more explicitly teach a signal processor and presentation module, see at least figure 1 and ¶21.  It would have been obvious to use such with the device of Bergethon since it would merely yield predictable results and allow for presenting of various data)

9. (Original) Medical device according to claim 1, wherein the control, processing and presentation of the signal module comprises a microprocessor which controls the emission pattern that guarantees the constancy and spectral purity of the emitted light beam. (see at least ¶21 of Benni which teaches a processor that can accomplish the intended functions)

12. (Currently Amended) Use of a medical device as described in  claim 1, wherein the carrier band of the optodes or more than one band of optodes can be placed horizontally to evaluate right/left medullary asymmetry. (the band of Bergethon, or Benni, can accomplish the intended functions.  Such would merely yield an obvious results.  Further, as mentioned, no actual method steps are set forth in the claim)

13. (Currently Amended) Use of a medical device as described in claim 1,
wherein the carrier band of the optodes can be positioned vertically to evaluate intersegmental
responses (cervical-dorsal, cervicolumbar, dorsolumbar) of the spinal cord. (the band of Bergethon, or Benni, can accomplish the intended functions.  Such would merely yield an obvious results.  Further, as mentioned, no actual method steps are set forth in the claim.  Further, Benni teaches placement overt the spinal cord)


14. (Currently Amended) Use of a medical device as described in  claim 1, wherein the medical device serves to obtain relevant information in the diagnosis of various functional alterations of the spinal cord.  (no actual method steps are set forth in the claim.  However, Benni teaches placement over the spinal cord, which would allow for monitoring the health of the spinal cord)


15. (Original) Use according to claim 14, wherein the alterations are selected among traumatic, vascular, degenerative, compressive, neuropathic injuries as well as pharmacological effects in the spinal cord.  (such alterations are considered to be evaluated when using the Bergethon /Benni device since Benni teaches placement over the spinal cord.)


Claim 2,10,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over and Bergethon et al (2009/0062685) Benni (2010/0105998) and further in view of Axelrod et al (2018/0199849).

2. (Original) Medical device according to claim 1, wherein the stimulation module is an electronic circuit, capable of generating controlled electric pulses in amplitude from 0 to 50 mA, with a duration of 0 to 5 ms and frequency of 0 to 100 Hz with connection to a bipolar electrode and a grounding electrode. (Bergethon teaches the various parameters, see at least ¶44.  However, is silent as to a bipolar electrode.  Axelrod teaches the commonality of using bipolar electrodes and a grounding electrode, see at least ¶30-34.  It would have been obvious to use such with the device of Bergethon since it would yield merely predictable results, and are well known to use in the electrical stimulations field)

10. (Original) Medical device according to claim 1, wherein the electrodes of the stimulation module are configured to place a bipolar electrode on a peripheral nerve. (as mentioned Bergethon sis silent as to bipolar electrodes.  Axelrod teaches the commonality of using bipolar electrodes; see at least ¶30-34.  It would have been obvious to use such with the device of Bergethon since it would yield merely predictable results, and are well known to use in the electrical stimulations field.  Also, although stimulating a peripheral nerve is intended use, at least figure 1 of Bergethon teaches stimulating a peripheral nerve.)

11. (Original) Medical device according to claim 10, wherein the appropriate stimulation parameters which are applied to the electrodes are pulses from 0 to 5 ms; 5 to 50 mA, 0.0001 to 0.5 Hz as nominal values. (see at least ¶44 of Bergethon)


Allowable Subject Matter
Claim 5-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 3,4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792